Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a control module” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. As noticed in paragraph 0009, the control module is composed of a microcomputer and a plurality of IGBT elements.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the limitation “a circumference of the PTC heater parts” is unclear because the term “circumference” implies that the PTC heater parts are circular but based on Figures 1-4, the PTC heater parts 10 and 20 are rectangular, not circular.  For examination purposes, this limitation is construed as “a perimeter of the PTC heater parts”.
In claim 1, the limitation “a heat sink including two side portions, being connected with the plurality of IGBT elements to heat-exchange, formed to enclose a portion of the circumference of the PTC heater parts along at least each portion of the PTC heater parts and emitting the heat of the plurality of IGBT elements through flowing air within the air conditioning case” is unclear how are the two side portion of the heat sink connected with the plurality of IGBT elements? It seems from Figure 2 that only one (42) of the two side portions (42, 44) of the heat sink (40) is connected to the plurality of IGBT elements (16 and 26).  Also, it is unclear what is the difference between “a portion of the circumference of the PTC heater parts” and “each portion of the PTC heaters parts”. It is also unclear as stated above, how come the PTC heater parts have a circumference? Based on Figures 1-4, the PTC heater parts 10 and 20 are rectangular, not circular.  For examination purposes this limitation is construed as “a heat sink including two side portions, the heat sink being connected with the plurality of IGBT elements to heat-exchange, wherein the heat sink is formed to enclose a portion of the perimeter of the PTC heater parts”.
In claim 1, the limitation “all plurality of IGBT elements” is unclear if it is referring to the plurality of IGBT elements recited in line 7, or is there more than one of a plurality of IGBT elements? For examination purposes, this limitation is construed as “the plurality of IGBT elements”.
In claim 1, the limitation “the control module is installed at one side portion of the frame” is unclear because it seems from Fig. 1 and 2 that the control module is not installed at the one side portion of the frame (defined by claimed 1 as the side portion of the frame where the plurality of IGBT elements are installed). For examination purposes this limitation is construed as “the control module is installed at the another side portion of the frame” and this limitation is already recited in line 10, and therefore redundant.
In claim 3, the limitation “a receiving part installed at the one side portion of the frame” is unclear because it seems from Fig. 1 and 2 that the receiving part is not installed at the one side portion of the frame (defined by claimed 1 as the side portion of the frame where the plurality of IGBT elements are installed). For examination purposes this limitation is construed as “a receiving part installed on the frame”.
Claim 5 recites the limitation " the other side portion of the heat sink " in line 4.  There is insufficient antecedent basis for this limitation in the claim.
In claim 5, the limitation “the other side portion of the heat sink is installed at the one side portion of the frame to couple with the control module to heat-exchange” is unclear because it seems from Fig. 1 and 2 that the other side portion of the heat sink is not installed at the one side portion of the frame (defined by claimed 1 as the side portion of the frame where the plurality of IGBT elements are installed).  This limitation is construed as “the other side portion of the heat sink is installed at the frame to couple with the control module to heat-exchange”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Oh (KR 20170105148).
Regarding claim 1, Oh teaches a positive temperature coefficient (PTC) heater (10) comprising: PTC heater parts (14) formed so that heater rods (14a) and radiation fins (14b) arranged within an air conditioning case (20) are alternately disposed to each other (as shown in Fig. 1-7); a frame (12) formed along a perimeter of the PTC heater parts to support the PTC heater parts (as shown in Fig. 1-7); a plurality of insulated gate bipolar transistor (IGBT) elements (16a) being installed on one side portion of the frame (as shown in Fig. 1-7) and selectively applying a battery current to each of the heater rods of the PTC heater parts in order to adjust a heat generation amount of the heater rods (p.0009; p.0048); a control module (16) being installed on the frame and controlling the plurality of IGBT elements in order to adjust the heat generation amount of the heater rods of the PTC heater parts according to a target temperature value (p.0008-0009; p.0048-0049); and a heat sink (30) including two side portions (upper and lower heat sinks 30 installed in upper and lower frames 12a and 12b; as shown in Fig. 1-7), the heat sink being connected with the plurality of IGBT elements to heat-exchange (as shown in Fig. 1-7), wherein the heat sink is formed to enclose a portion of the perimeter of the PTC heater parts (as shown in Fig. 1-7), wherein the plurality of IGBT elements and one side portion of the heat sink are installed on an upper portion or a lower portion of the frame (as shown in Fig. 1-7); and the control module is installed on the frame (as shown in Fig. 1-7). 
Oh fails to disclose wherein the control module is installed on another side portion of the frame.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to install the control module on another side portion of the frame, since it has been held that rearranging parts of an invention involves only routine skill in the art
Regarding claim 3, Oh teaches the PTC heater as set forth above, wherein the control module is configured to include: a receiving part (case of control module 16) installed on the frame and being provided with an internal space (internal space where microcomputer is provided as disclosed in p.0007); and a microcomputer stored in the internal space of the receiving part (p.0007) to output a signal for adjusting the heat generation amount of the heater rods to the plurality of IGBT elements (p.0007-0010). 
Regarding claim 4, Oh teaches the PTC heater as set forth above, wherein the PTC heater parts are composed of a first PTC heater part (left side of 14) and a second PTC heater part (right side of 14) arranged in parallel at a position spaced apart from each other in the horizontal direction within the air conditioning case (as shown in Fig. 1-7). 
Regarding claim 5, Oh teaches the PTC heater as set forth above, wherein: one side portion of the heat sink is installed at the upper or the lower portion of the frame to couple with the plurality of IGBT elements to heat-exchange (as shown in Fig. 1-7); and the other side portion of the heat sink is installed at the frame to couple with the control module to heat-exchange (as shown in Fig. 1-7).
Regarding claim 6, Oh teaches the PTC heater as set forth above, wherein the one side portion of the heat sink is formed in order that an area of a region facing the first PTC heater part is equal to an area of a region facing the second PTC heater part (as shown in Fig. 1-7).
Regarding claim 7, Oh teaches the PTC heater as set forth above, wherein the control module adjusts the heat generation amount of the heater rods of the first PTC heater part according to a driver’s seat target temperature value (system capable of performing as claimed since the left and right portions of the heating rods are independently controlled; p.0029; p.0049) and adjusts the heat generation amount of the heater rods of the second PTC heater part according to a passenger’s seat target temperature value (system capable of performing as claimed since the left and right portions of the heating rods are independently controlled; p.0029; p.0049).
Regarding claim 8, Oh teaches the PTC heater as set forth above, wherein a horizontal direction cross-sectional area of the first PTC heater part is equal to a horizontal direction cross-sectional area of the second PTC heater part (as shown in Fig. 1-7).

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Oh in view of Wu (CN 107830633).
Regarding claim 9, Oh teaches the PTC heater as set forth above, wherein a separation wall (as shown in Fig. 1 and 2 below) is included that fills a space between the first and second PTC heater parts to define the first and second PTC heater parts (as shown in Fig. 1-7).
[AltContent: arrow][AltContent: oval][AltContent: textbox (Separation wall)]
    PNG
    media_image1.png
    448
    474
    media_image1.png
    Greyscale

[AltContent: textbox (Separation wall)][AltContent: arrow][AltContent: oval]
    PNG
    media_image2.png
    486
    436
    media_image2.png
    Greyscale

Oh fails to disclose wherein the separation wall is made of insulation material.
Wu teaches a PTC heater comprising a frame (6 and 7) made of insulation material (plastic; p.0015; p.0034; the separation wall of Oh is integrally formed with the frame, therefore, when Oh is combined with Wu, the frame and therefore, the separation wall will be made of insulation material).
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date to have modified the frame/separation wall of Oh, with Wu, by making the frame/separation wall of insulation material, for the advantages of avoiding heat transfer from the left side of 14 to the right side of 14 of Oh.
Regarding claim 10, Oh and Wu combined teach the PTC heater as set forth above, wherein the separation wall is integrally formed with the frame (Oh; as shown in Fig. 1 above). 

Response to Arguments
Applicant's arguments filed 06/30/2022 have been fully considered but they are not persuasive. Regarding claim 1, Applicant argues that “First, Oh does not disclose “a heat sink including two side portions, being installed on the frame, connected with the plurality of IGBT elements to heat-exchange, formed to enclose a portion of the circumference of the PTC heater parts along at least each portion of the PTC heater parts in the horizontal direction, and emitting the heat of the plurality of IGBT elements through flowing air within the air conditioning case.” As mentioned above, Oh discloses that the heat sink 30 includes a single element, i.e., one element 16a separately installed in a lower side portion 12b and an upper side portion 12a of the frame 12. The lower side portion 12b and the upper side portion 12a of the frame 12 of Oh are not the same as the two side portions as recited in claim 1. Thus, nowhere does Oh disclose a heat sink including two side portions. Accordingly, the applicants respectfully submit that Oh fails to disclose the aforementioned limitations of claim 1. For at least this reason, Oh fails to anticipate or render obvious independent claim 1 and thus corresponding dependent claims 3-8.  Second, Oh does not disclose that “all the plurality of IGBT elements and one side portion of the heat sink are installed inside an upper portion or a lower portion of the frame; and the control module is installed at one side portion of the frame.” Oh discloses that the control unit 16 includes a microcomputer and a plurality of IGBT elements 16a. See Oh, paragraph [0007]. Specifically, Oh discloses that the control unit 16 is installed outside the air conditioning case 20. In other words, the control units (the plurality of IGBT elements 16a) are installed outside a side portion of the frame 12. Thus, nowhere does Oh disclose that “all the plurality of IGBT elements and one side portion of the heat sink are installed inside an upper portion or a lower portion of the frame.” Accordingly, the applicants respectfully submit that Oh fails to disclose the aforementioned additional limitations of claim 1. For at least this additional reason, Oh fails to anticipate or render obvious independent claim 1 and thus corresponding dependent claims 3-8.” on remarks page 8, lines 1-19 and page 9, lines 1-5.  In response to Applicant’s arguments, Oh teaches a heat sink (30) including two side portions (upper and lower heat sinks 30 installed in upper and lower frames 12a and 12b; as shown in Fig. 1-7), the heat sink being connected with the plurality of IGBT elements to heat-exchange (as shown in Fig. 1-7), wherein the heat sink is formed to enclose a portion of the perimeter of the PTC heater parts (as shown in Fig. 1-7), wherein the plurality of IGBT elements (16a) and one side portion of the heat sink are installed on an upper portion or a lower portion of the frame (as shown in Fig. 1-7); and the control module is installed on the frame (as shown in Fig. 1-7).
Regarding claims 3-10, Applicant relies on the same arguments, therefore, the same response applies.
For these reasons, the arguments are not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBA T ROSARIO-APONTE whose telephone number is (571)272-9325. The examiner can normally be reached M to F; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALBA T ROSARIO-APONTE/Examiner, Art Unit 3761                                                                                                                                                                                                        08/08/2022

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761